

Exhibit 10-hh(i)




CONSENT OF THE
EXECUTIVE COMMITTEE OF
THE BOARD OF DIRECTORS
OF PACIFIC TELESIS GROUP
IN LIEU OF A MEETING




            THE UNDERSIGNED, being all the members of the Executive Committee of
the Board of Directors of Pacific Telesis Group (the "Corporation"), a Nevada
corporation, do hereby consent to and deem it advisable to adopt and do hereby
adopt the following resolutions, without a meeting, pursuant to Nev. Rev. Stat.
ss. 78.315, which consent shall have the same force and effect as a unanimous
vote at a meeting duly held.


            WHEREAS, as a result of the merger on April 1, 1997, of the
Corporation with SBC Communications Inc. (NV), a Nevada corporation, it is
desirable to make changes to certain benefit plans of the Pacific Telesis Group:


            THEREFORE, BE IT:


            RESOLVED, that the Pacific Telesis Group Non-Qualified Savings Plan
be, and it hereby is, amended as follows:  The following language shall be added
at the end of the first paragraph of Section 2:  "An Employee who commences
participation in another non-qualified deferral plan of Pacific Telesis Group or
of any company controlling, controlled by or under common control with Pacific
Telesis Group shall cease to be eligible to participate in this Plan."


      The following language shall be added at the end of the first paragraph of
Section 4: "A Participant shall cease participation in this Plan effective upon
participation in another non-qualified deferral plan of Pacific Telesis Group or
of any company controlling, controlled by or under common control with Pacific
Telesis Group."
 
            RESOLVED FURTHER, that the Pacific Telesis Group 1996 Executive
Deferred Compensation Plan be, and it hereby is, amended as follows:


      The following paragraph shall be added at the end of Section
2:  "Provided, however, an employee shall not be eligible to participate in this
Plan if the employee participates in another non-qualified deferral plan of
Pacific Telesis Group or of any company controlling, controlled by or under
common control with Pacific Telesis Group."


      The last sentence of Section 4.2 shall be amended to read as follows:  "An
election with respect to Salary, STIP or Other Awards for services performed in
a calendar year and/or with respect to LTIP for services performed in a
multiple-year performance period shall be deemed irrevocably terminated when the
employee, whether by transfer or termination of employment, or by participation
in another non-qualified deferral plan of Pacific Telesis Group or of any
company controlling, controlled by or under common control with Pacific Telesis
Group, ceases to be eligible to participate in the Plan during such calendar
year and/or such multiple-year performance period (as applicable)."
 
            RESOLVED FURTHER, that the Pacific Telesis Group 1996 Directors'
Deferred Compensation Plan be, and it hereby is, amended as follows:


      The following paragraph shall be added at the end of Section 4.2:  "If a
Director of Pacific Telesis Group as of March 31, 1997, became a Director (which
term shall be deemed to include an Advisory Director) of SBC Communications
Inc., a Delaware corporation, on April 1, 1997, then such Director may
irrevocably elect in writing, on or before December 31, 1997, that the Director
shall not be deemed to have ceased being a Director of Pacific Telesis Group so
long as the Director continuously serves as a Director of SBC Communications
Inc."


            RESOLVED FURTHER, that the Pacific Telesis Group Deferred
Compensation Plan for Non-Employee Directors be, and it hereby is, amended as
follows:


      The following subsection 4(f) shall be added at the end of Section 4:  "If
a Director of Pacific Telesis Group as of March 31, 1997, became a Director
(which term shall be deemed to include an Advisory Director) of SBC
Communications Inc., a Delaware corporation, on April 1, 1997, then such
Director may irrevocably elect in writing, on or before December 31, 1997, that
the Director shall not be deemed to have ceased being a Director of Pacific
Telesis Group so long as the Director continuously serves as a Director of SBC
Communications Inc."


      The  undersigned, consisting of all the members of the Executive Committee
of the Board of Directors of the Corporation, have executed these resolutions
effective November 21, 1997.










Royce S. Caldwell
James D. Ellis



